—Per Curiam.
Petitioner passed the New York State Bar exam and has been certified for admission to this Court by the New York State Board of Law Examiners (see 22 NYCRR 520.7 [a]).
After holding a formal hearing on the application, the Committee on Character and Fitness issued a decision concluding that petitioner should be denied admission. Petitioner seeks an order granting his application for admission to practice notwithstanding the Committee’s decision (see 22 NYCRR 805.1 bn]).
The petition is denied. Our review of the record indicates that the Committee’s decision fully and reasonably assessed the character and fitness concerns raised by the application, as well as the mitigating circumstances proffered by petitioner. The character and fitness concerns included petitioner’s misconduct in college, history of substance abuse, criminal record and lack of candor since college concerning such matters. We are not satisfied that petitioner presently possesses the character and general fitness requisite for an attorney and counselor-at-law (see Judiciary Law § 90 [1] [a]).
Cardona, P.J., Mercure, Spain, Carpinello and Kane, JJ., concur. Ordered that the petition is denied.